NO. 07-12-00148-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                  SEPTEMBER 20, 2012


                   CROWELL SNF, LLC D/B/A CROWELL NURSING
                            CENTER, APPELLANT

                                             v.

              TERRI WALL, ELIZABETH KAY BAIZE, VICKIE TAMPLEN,
                DEBRA SANDERSON, AND KEITH MCDANIEL, ON
               BEHALF OF THE ESTATE OF CHARLIE H. MCDANIEL,
                                 APPELLEES


              FROM THE 46TH DISTRICT COURT OF FOARD COUNTY;

                   NO. 4675; HONORABLE DAN MIKE BIRD, JUDGE


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                                MEMORANDUM OPINION

       Appellant, Crowell SNF, LLC d/b/a Crowell Nursing Center, has filed an agreed

motion to dismiss this interlocutory appeal because appellees, Terri Wall, Elizabeth Kay

Baize, Vickie Tamplen, Debra Sanderson, and Keith McDaniel, on behalf of the Estate

of Charlie H. McDaniel, have dismissed their case against appellant. 1 The motion is


       1
        Crowell indicates in its motion that the trial court’s order of dismissal is attached
to the motion as Exhibit A. However, the motion that was filed with this Court did not
include any attachments.
signed by attorneys for both parties. Without passing on the merits of the case, we

grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). There being

no agreement of the parties to the contrary, costs of the appeal are taxed against

appellant. TEX. R. APP. P. 42.1(d).


      Having dismissed the appeal at the parties' request, we will not entertain a

motion for rehearing and will issue our mandate forthwith.




                                               Mackey K. Hancock
                                                   Justice




                                           2